PS 8
           Case 1:19-cr-02055-SMJ             ECF No. 35        filed 06/05/20      PageID.90 Page 1 of 2
(3/15)


                               UNITED STATES DISTRICT COURT
                                                                                                     FILED IN THE
                                                                                                 U.S. DISTRICT COURT
                                                              for                          EASTERN DISTRICT OF WASHINGTON


                                            Eastern District of Washington                  Jun 05, 2020
                                                                                                 SEAN F. MCAVOY, CLERK


 U.S.A. vs.                   Finley, Leland James                        Docket No.          0980 1:19CR02055-SMJ-1


                                 Petition for Action on Conditions of Pretrial Release

        COMES NOW Linda J. Leavitt, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct
of defendant Leland James Finley, who was placed under pretrial release supervision by the Honorable U.S. Magistrate
Judge Mary K. Dimke, sitting in the court at Yakima, Washington, on the 21st day of February 2020, under the following
conditions:

Special Condition #7: Defendant shall obtain a portable Breathalyzer and be subject to testing up to six times per day.
Defendant is responsible for the cost of the device.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #3: Mr. Finley is alleged being in violation of his pretrial release conditions by failing to submit to his portable
Breathalyzer testing as required on June 4, 2020, as scheduled between 12 p.m. and 2 p.m.

Conditions of pretrial release were reviewed and signed by Mr. Finley on February 24, 2020, acknowledging an
understanding of his pretrial release conditions including special condition number 7.

On June 4, 2020, this officer received a report via email from Smart Start, the portable Breathalzyer testing program Mr.
Finley is under, advising he failed to submit to his required test as scheduled between 12 p.m. and 2 p.m.

On June 5, 2020, this officer made contact with Mr. Finley via text message asking why he missed his Breathalzyer test on
June 4, 2020. Mr. Finley texted this officer stating the following: "I was out cleaning the yard, we have a dumpster here
that was ordered so we can clean out the house more after the passing of our elder."

To be noted, Mr. Finley did not submit a make up test after missing his scheduled test between 12 p.m. and 2 p.m. on
June 4, 2020. He submitted a test at 7:01 a.m. and then at 5:05 p.m., leaving a 10-hour gap between tests this date.

     PRAYING THAT THE COURT WILL INCORPORATE THE ABOVE ALLEGATION WITH THE PENDING
                               PETITION BEFORE THE COURT

                                                                            I declare under the penalty of perjury
                                                                            that the foregoing is true and correct.
                                                                            Executed on:         June 5, 2020
                                                                    by      s/Linda J. Leavitt
                                                                            Linda J. Leavitt
                                                                            U.S. Pretrial Services Officer
  PS-8
           Case 1:19-cr-02055-SMJ        ECF No. 35      filed 06/05/20      PageID.91 Page 2 of 2
  Re: Finley, Leland James
  June 5, 2020
  Page 2

THE COURT ORDERS

[ ]      No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ X]     The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[X ]     Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                      Signature of Judicial Officer
                                                                      6/5/2020

                                                                      Date
